

Exhibit 10.10


[Cypress Letterhead]


September 20, 2005


Thad Trent
San Jose, CA


Dear Thad,


We are pleased to extend an offer of employment to you to join Cypress
Semiconductor Corporation. Effective on the date specified below, you will
become a full-time employee of the Company to serve in the position of Finance
Director reporting to Jeff Osorio, VP Finance and Corporate Controller and to
perform other such duties and responsibilities as may be assigned to you from
time to time by the President or the Board of Directors of the Company.


In consideration for all services rendered by you in such employment you will be
paid an annual salary of
$180,000.00. Salary payments will be made bi-weekly. During your employment, you
shall be entitled to participate in the Company's employee fringe benefit
programs, stock purchase, new product bonus, and 401(k) plans to the extent of
your eligibility.


You will be a participant in the Cypress Semiconductor 2005 Key Employee Bonus
Program (KEBP). Effective the beginning of the quarter following your date of
hire your target incentive will be 30% of base salary. Your actual incentive
will be based on both company and individual performance. The KEBP plan
description is attached for your reference.


Cypress proposes to grant to you an option to purchase 25,000 shares of its
Common Stock at the fair market value of the common stock as determined by the
Board of Directors.


You will also receive a $20,000.00 cash employment bonus (less withholding
taxes), to be paid with your first regular paycheck . The cash bonus shall be
subject to vesting at a rate of 1/12 per month. In the event of your voluntary
or involuntary termination from the company before completing one year of
service, the unvested portion of the cash bonus shall be repaid by you in cash
or by cashier's check to the Company within 30 days of your termination date.
Cypress is hereby further authorized to apply up to the full amount of your
final paycheck, and any other compensation due to you upon your termination,
against any unvested portion of the cash bonus. In the event the amount owed to
Cypress is not repaid in full on your last day of employment, whether by
application of your final paycheck funds or by cash or cashier's check delivered
by you to Cypress, then you will be required to complete additional security
documents that will allow to us to secure the unpaid obligation owed by you to
Cypress. In the event of your involuntary termination of employment due to
reduction-in-force, before you have completed one year or service, repayment of
the unvested cash bonus shall be waived. The gross bonus is considered
additional income and will be included on your W-2 wage summary at the end of
the year.


Upon your acceptance of employment, you will sign the Company's standard
Proprietary Information and Inventions Agreement.


This offer is contingent upon your ability to present documents establishing
your right to work in the United States as required by the 1986 Federal
Immigration Reform and Control Act.


You hereby confirm that (i) you will not disclose or use any confidential or
proprietary information or trade secrets of any prior employer or other person
in connection with your employment by the Company, (ii) you are not subject to
any agreement or restriction which would restrict your employment with the
Company, and (iii) you have not solicited, nor has the Company requested that
you solicit, any person employed by your former employer to join the Company.


U.S. Export laws require Cypress to obtain licenses for foreign nationals from
certain countries (for example, Libya, Iraq) who will have access to certain
types of technology. If an export license is required, the U.S. government must
grant that license before you are permitted to commence your job assignment.
This offer of employment may be contingent upon issuance of a license. Please
contact your Cypress Human Resources Business Partner at (408) 943-2803 if you
have any questions about how the export control laws apply to your employment.




The expiration date will automatically be set seven (7) days after the offer
generation date. This offer is valid through 12:00 noon, September 23, 2005.




Very Truly Yours,


/s/ Brad Buss


Brad Buss
Chief Financial Officer


/s/ Lynne Marano


Lynne Marano
Human Resource Business Partner




The foregoing is agreed to and accepted by


Signature /s/ S. Thad Trent


Date 9/30/05


Expected Start Date 10/17/05


The life insurance and long-term disability insurance programs offered by
Cypress are priced according to your date of birth. To allow us to correctly
prepare the benefits enrollment form for you, please tell us your birthdate:


